MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any
                                                                      Jul 10 2017, 5:35 am
court except for the purpose of establishing
the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Michael Gene Worden
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Qwonzell L. Jackson,                                     July 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A04-1612-CR-2905
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D01-1510-F5-49



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017           Page 1 of 6
                                             Case Summary
[1]   Qwonzell Larville Jackson appeals his conviction, following a jury trial, for

      level 5 felony carrying a handgun without a license while having a prior felony

      conviction and level 5 felony criminal recklessness. He contends that the State

      presented insufficient evidence to support his convictions. Finding the evidence

      sufficient, we affirm.


                                 Facts and Procedural History
[2]   Leroy Rimschneider and Antwon Sutton, brothers and mechanics by trade, had

      been friends with Jackson for several years. Jackson had recently purchased a

      radio and amplifier for the sound system in his van. On the afternoon of

      October 7, 2015, Jackson drove his van to Sutton’s house to seek Sutton’s

      assistance to install the sound equipment. Early the next morning, Jackson

      went to start the engine of his van when he noticed that his recently installed

      sound equipment was missing. Jackson immediately suspected Rimschneider

      and Sutton as the culprits.


[3]   Jackson first drove to Rimschneider’s house. Rimschneider’s fiancée was

      outside the house about to take their children to school when she noticed

      Jackson pull up. She went back inside the house and told Rimschneider that

      Jackson was waiting outside to speak with him. According to Rimschneider,

      Jackson was “very hostile and angry.” Tr. Vol. 2 at 67. Jackson accused

      Rimschneider and his brother of stealing his stereo equipment, which

      Rimschneider denied. Unsatisfied with Rimschneider’s denial, Jackson


      Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017   Page 2 of 6
      announced that he was going to drive to Sutton’s house next. Rimschneider,

      concerned about his brother’s safety, asked a friend to drive him to Sutton’s

      house.


[4]   Jackson arrived at Sutton’s house and called him on the phone. Sutton was

      asleep, and his fiancée answered the phone. As they conversed, she went to the

      front door and noticed that Jackson was peering into the windows of their car.

      Jackson asked her to wake up Sutton because he needed to speak with him

      about his missing sound equipment. Sutton came outside, and Jackson angrily

      accused him. Sutton also denied the theft, and Rimschneider arrived at the

      house shortly thereafter. Rimschneider’s friend stayed inside the vehicle. A

      heated argument ensued primarily between Rimschneider and Jackson.

      Jackson eventually left in his van, but assured the brothers that he would return.


[5]   After Jackson left, Rimschneider’s fiancée arrived at Sutton’s house. The two

      brothers and their fiancées stood and talked in the front lawn near the street.

      After five to seven minutes, Jackson returned, parked on the opposite side of

      the street, and exited the van with a semiautomatic handgun. Jackson walked

      directly toward Rimschneider while pointing the gun at him, saying, “I’ll shoot

      you.” Id. at 71. The threat angered Rimschneider, and he began walking

      toward Jackson. Jackson returned to his van, reached out the window, and

      shot a single round at Rimschneider, who was near the rear of the van. Jackson

      sped off, and Rimschneider and his friend attempted to pursue him.




      Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017   Page 3 of 6
[6]   A few minutes after the shooting, the police arrived to investigate. The police

      searched for a bullet casing and signs of impact, but were unsuccessful. They

      interviewed neighbors, who had heard a loud “bang,” and one neighbor

      identified the sound as a gunshot. Id. at 19. While the police were still on the

      premises, Jackson called Sutton’s phone, and his fiancée answered it. She

      broadcasted the conversation over speaker phone so that those standing near

      her could hear Jackson. Lafayette Police Department Officer Heath Provo

      heard Sutton’s fiancée ask Jackson why he shot at Rimschneider. Jackson

      responded, “[B]ecause they rolled up on me.” Id. at 161; State’s Exs. 2 and 2-R.

      Jackson was arrested at his residence. The police executed a search warrant for

      the residence and the van, but it did not yield any handgun-related evidence.


[7]   The State charged Jackson with level 5 felony carrying a handgun without a

      license while having a prior felony conviction, level 5 felony attempted battery,

      level 5 felony criminal recklessness, level 6 felony pointing a firearm, and with

      being a habitual offender. Following a jury trial, Jackson was found guilty of

      level 5 felony carrying a handgun without a license while having a prior felony

      conviction and level 5 felony criminal recklessness. The trial court imposed

      concurrent six-year sentences with a year and a half of the sentence suspended.

      Jackson now appeals.


                                     Discussion and Decision
[8]   Jackson contends that the State failed to present sufficient evidence to support

      both convictions. The standard of review for a sufficiency claim is well settled.

      We neither reweigh the evidence nor assess the credibility of witnesses. Bell v.
      Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017   Page 4 of 6
       State, 31 N.E.3d 495, 499 (Ind. 2015). Rather, we look to the evidence and

       reasonable inferences drawn therefrom that support the conviction. Id.

       Whenever presented with conflicting evidence, we consider such evidence in

       the light most favorable to the verdict. McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005). A conviction will be affirmed unless “no reasonable fact-finder

       could find the elements of the crime proven beyond a reasonable doubt.” Moore

       v. State, 27 N.E.3d 749, 754 (Ind. 2015).


[9]    To convict Jackson of level 5 felony carrying a handgun without a license while

       having a prior felony conviction, the State was required to prove that he

       knowingly or intentionally carried a handgun in a vehicle or on or about his

       body without being licensed, and he had been convicted of a felony within

       fifteen years before the date of the offense. Ind. Code § 35-47-2-1(a), -(e)(2)(B)

       (2015). To convict Jackson of level 5 felony criminal recklessness, the State was

       required to prove that he recklessly, knowingly, or intentionally performed an

       act that created a substantial risk of bodily injury to another person by shooting

       a firearm into a place where people are likely to gather. Ind. Code § 35-42-2-

       2(b)(2)(A) (2015). Jackson contends that there is insufficient evidence to

       support his convictions because the witness testimony that he possessed a

       handgun was “wholly unsupported by police investigation.” Appellant’s Br. at

       6. Specifically, Jackson notes that the police failed to find the handgun, a spent

       shell casing, any evidence of impact, or any other handgun-related accessories.


[10]   While there is a lack of physical evidence here, there is substantial direct

       evidence via witness testimony. Five eyewitnesses testified that Jackson

       Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017   Page 5 of 6
       possessed a handgun and pointed it at the brothers, and they either saw or

       heard the handgun being fired at Rimschneider. Three neighbors, who served

       as corroborating witnesses, testified that they heard a loud bang, and at least

       one identified the sound as a gunshot. Moreover, Officer Provo and Sutton’s

       fiancée testified that they heard Jackson admit to shooting at Rimschneider

       because “[Rimschneider and Sutton] rolled up on me.” Id. at 161; State’s Exs.

       2 and 2-R. Based on these facts, the trier of fact could reasonably infer that

       Jackson did indeed possess a handgun and fired that handgun at Rimschneider.

       Jackson’s sufficiency claim is merely an invitation for this Court to reweigh the

       evidence and assess the credibility of the witnesses, which we cannot do. Bell,
31 N.E.3d at 499. Therefore, we affirm Jackson’s convictions.


[11]   Affirmed.


       Baker, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1612-CR-2905 | July 10, 2017   Page 6 of 6